Bell, J.,
concurring. As one of the majority who entertains some doubt as to the unconstitutionality of this legislation, I can concur in the judgment based on the theory adopted in the majority opinion. I do not, however, in conceding the power to enact, concede thereby the wisdom of the enactment. On the contrary, I believe that, in view of the provision for a soldiers’ relief commission in each county and for the department of soldiers’ claims under the supervision of the Adjutant General, much of the justification for such legislation has been dissipated and the legislative policy in regard thereto should be re-examined.
Taft, J., concurs in the foregoing concurring opinion.